UNITED sTATEs DISTR1CT C0URT F I L E D
FoR THE I)ISTR1CT oF C0LUMB1A
Aus 1 4 mg

C|erk, U.S. District & Bankruptcy

JAMES LESTER ROUDABUSH, JR., ) Courts for the District of C@iumb;a
Plaintiff, §
v_ § Civil Action No. 12-63
P. GRIMES, et al., g
Defendants. §

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the

Court would consider the plaintiff’ s complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § l9l5(a)(2). Although plaintiff has
submitted a change of address, he has filed response to the Court’s Order. Accordingly, the

Court will dismiss the complaint and this action. An Order accompanies this Memorandum

zru